However, admissible evidence did support the court’s conclusion that plaintiff’s lost profit per unit was $8. Based on this per-unit profit, plaintiff’s damages arising from defendants’ breach of contract are $132,192. After factoring in the credits due to the parties from related actions, plaintiff is granted judgment against defendants in the sum of $89,368, plus interest from March 1, 1982. (Appeal from judgment of Supreme Court, Erie County, Flaherty, J. — accounting.) Present —Doerr, J. P., Denman, Green, Lawton and Davis, JJ.